Execution Copy Exhibit 4.1 TEXAS GAS TRANSMISSION, LLC 4.50% NOTES DUE 2021 SECOND SUPPLEMENTAL INDENTURE Dated as of June 16, 2011 to INDENTURE Dated as of January 19, 2011 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee Exhibit 4.1 This SECOND SUPPLEMENTAL INDENTURE, dated as of June 16, 2011 (this “Supplemental Indenture”), is entered into between Texas Gas Transmission, LLC, a Delaware limited liability company (the “Issuer”) and The Bank Of New York Mellon Trust Company, N.A., a national banking association, as Trustee (the “Trustee”). WHEREAS, the Issuer and the Trustee entered into an Indenture, dated as of January 19, 2011, as supplemented by the First Supplemental Indenture thereto, dated June 7, 2011 (as so supplemented, the “Original Indenture,” and as supplemented or amended from time to time, including pursuant to this Supplemental Indenture, the “Indenture”); WHEREAS, pursuant to the Original Indenture, the Issuer is authorized to issue Additional Notes that have identical terms as the Initial Notes issued on January 19, 2011, other than with respect to the date of issuance and issue price; WHEREAS, the Issuer proposes to issue Additional Notes under the Indenture; and WHEREAS, pursuant to Section 2.14 of the Original Indenture, the Issuer has delivered to the Trustee a Board Resolution and an Officers’ Certificate, setting forth the aggregate principal amount of the Additional Notes to be issued, the date of issuance, issue price and CUSIP and/or ISIN numbers of the Additional Notes to be issued, and a statement that the Additional Notes to be issued shall be subject to the restrictions on transfer set forth in Section 2.6 of the Original Indenture relating to Restricted Global Notes and Restricted Definitive Notes; NOW, THEREFORE, in consideration of the premises, agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Issuer and the Trustee agree as follows: ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS Section 1.1Relation to Indenture. With respect to the Additional Notes issued hereby, this Supplemental Indenture constitutes an integral part of the Indenture. Section 1.2Definitions. For all purposes of this Supplemental Indenture, capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to them in the Original Indenture. 1 Exhibit 4.1 Section 1.3Rules of Construction. Unless the context otherwise requires: (a)a term has the meaning assigned to it; (b)an accounting term not otherwise defined herein has the meaning assigned to it in accordance with GAAP; (c)“or” is not exclusive; (d)words in the singular include the plural, and in the plural include the singular; (e)all references in this instrument to “Articles,” “Sections” and other subdivisions are to the designated Articles, Sections and subdivisions of this instrument as originally executed; (f)the words “herein,” “hereof’ and “hereunder” and other words of similar import refer to the Indenture as a whole and not to any particular Article, Section or other subdivision. (g)“including” means “including without limitation;” (g)provisions apply to successive events and transactions; and (i)references to sections of or rules under the Securities Act, the Exchange Act or the Trust Indenture Act of 1939 shall be deemed to include substitute, replacement or successor sections or rules adopted by the Commission from time to time thereunder. ARTICLE TWO THE ADDITIONAL NOTES Section 2.1Amount. The aggregate principal amount of the Additional Notes issued hereby shall be $115,000,000. Section 2.2Relation to the Initial Notes. The Additional Notes issued hereby shall have identical terms as the Initial Notes issued on January 19, 2011 pursuant to the Original Indenture, other than with respect to the date of issuance and the issue price.The Additional Notes issued hereby and the Initial Notes shall be treated as a single class for all purposes under the Indenture, and for the avoidance of doubt, any references to the term “Notes” in the Indenture shall include both the Initial Notes and the Additional Notes issued hereby. 2 Exhibit 4.1 ARTICLE THREE MISCELLANEOUS Section 3.1Certain Trustee Matters. The recitals contained herein shall be taken as the statements of the Issuer, and the Trustee assumes no responsibility for their correctness. The Trustee makes no representations as to the validity or sufficiency of this Supplemental Indenture or the Additional Notes issued hereby or the proper authorization or the due execution hereof or thereof by the Issuer. Except as expressly set forth herein, nothing in this Supplemental Indenture shall alter the duties, rights or obligations of the Trustee set forth in the Original Indenture. The Trustee makes no representation or warranty as to the validity or sufficiency of the information contained in the offering memorandum related to the Additional Notes issued hereby, except such information which specifically pertains to the Trustee itself, or any information incorporated therein by reference. Section 3.2Continued Effect. Except as expressly supplemented and amended by this Supplemental Indenture, the Original Indenture shall continue in full force and effect in accordance with the provisions thereof, and the Original Indenture (as supplemented and amended by this Supplemental Indenture) is in all respects hereby ratified and confirmed.This Supplemental Indenture and all its provisions shall be deemed a part of the Original Indenture in the manner and to the extent herein and therein provided. Section 3.3Governing Law. This Supplemental Indenture and the Additional Notes issued hereby shall be governed by the laws of the State of New York, and shall be and construed in accordance with the laws of such State. Section 3.4Counterparts. This Supplemental Indenture may be executed in any number of counterparts, each of which shall be an original; but such counterparts shall together constitute but one and the same instrument. [Signatures on following page] 3 Exhibit 4.1 SIGNATURES Dated as of June 16, 2011. Issuer: TEXAS GAS TRANSMISSION, LLC By: /s/ Jamie L. Buskill Name: Jamie L. Buskill Title: Senior Vice President, Chief Financial Officer and Treasurer Trustee: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By: /s/ Linda Garcia Name: Linda Garcia Title: Vice President Second Supplemental Indenture
